Title: To Benjamin Franklin from James Lovell, [after 26 May 1777]
From: Lovell, James
To: Franklin, Benjamin


Honored and dear Sir,
[After May 26, 1777]
I catch up my pen in haste: but, it is not that circumstance which makes me omit prefatorial apology, in this attempt to draw You into a literary correspondence. Difference of age and other differences vastly more important vanish, when I consider our relationship as “Friends to America.” And, I am conscious that the service of these United States is the only motive prompting me at this time to an act, otherwise, egregiously vain.

Letters to Congress have been too often cast into the sea by the bearers of them, when in danger of being taken by the Enemy, in consequence of directions given by the Writers. The last unfortunate instance was where Mr. McCreary was bearer for the Honble. Mr. Deane. I think the great ingenuity of that young Gentleman could have found means to preserve a packet in the chase and his after captivity, if he had been emboldened by any consideration to make tryal, under contrary orders. I wish to lessen the necessity of such directions as have been heretofore given, on like occasions.
You have practised modes of secret correspondence. I submit the annexed plan to your judgment. Having gained it by accident, I am satisfied myself that it is sufficiently inscrutable to warrant the attempt of preserving packets of importance thro’ the risques of captivity.
Should this letter arrive unbroken in its seal; we may draw advantage from the Thistle. Should it arrive under dubious circumstances, you may use the Alphabet, and, by one of your ten thousand ready devices, may communicate to me a new Key-Word.
The secret Committee doubtless give you all proper history. I am too young in my present service to know the just limits of communicating those subjects which are most interesting to your Heart. I am With great and sincere Esteem Your very humble Servant
James Lovell
Honble. Doctr. Franklin
 
    Addressed: To / The Honble: Benjamin Franklin Esqr
   
    
 1 a b c d e f g h i j k l m 1 n o p q r s t u v w x y z & 1
 2 b c d e f g h i j k l m n 2 o                           2
 3 c d e f g h i j k l m n o 3 p                           3
 4 d                         4                             4

 5 e                         5                             5
 6 f                         6                             6
 7 g                         7                             7
 8 h
 9 i     Three lines of figures help the eye in making
10 j     angular reference.
11 k     By continuing till the square shall be compleat,
12 1     each letter of the Alphabet will be referable to
13 m     every figure of the 27.
14 n
15 o               Examp:
16 p     chards n char
17 q     Powder & Ball are already sent to the amt.
18 r                 doncha
19 s     ordered, and Cannon as directed will be shipped
20 t        rdo
21 u     by May
22 v
23 w
24 x     14.8.23.14.2.4.14.27.21.12.2. are sent to the
25 y     amt. ordered, and 27.14.1.12.8.14 as directed
26 z     will be shipped by 23.25.11.
27 &
    
  